UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-4854


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

SHARITA PANKEY,

                  Defendant - Appellant.



                              No. 10-4855


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

SHARITA LASHAWN PANKEY,

                  Defendant - Appellant.



Appeals from the United States District Court for the Southern
District of West Virginia, at Beckley.        Irene C. Berger,
District Judge. (5:09-cr-00240-2; 5:05-cr-00094-1)


Submitted:   January 27, 2011               Decided:   March 3, 2011


Before WILKINSON, SHEDD, and WYNN, Circuit Judges.
No. 10-4854 dismissed; No. 10-4855 affirmed by unpublished per
curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Edward H. Weis, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.      R. Booth
Goodwin, II, United States Attorney, Miller Bushong, Assistant
United States Attorney, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               In these consolidated appeals, Sharita LaShawn Pankey

appeals the judgment of conviction entered after her guilty plea

to one count of aiding and abetting in the distribution of a

quantity of cocaine base, in violation of 21 U.S.C. § 841(a)(1)

& 18 U.S.C. § 2 (2006), and the judgment entered after the court

revoked her supervised release and imposed a sentence.                          Pankey’s

sole     challenge       is    whether    the        district    court     abused     its

discretion by ordering the two sentences to run consecutively.

Based on the appeal waiver in the plea agreement, we dismiss

Appeal No. 10-4854, while we affirm Appeal No. 10-4855.

               Pankey pled guilty pursuant to a plea agreement in

which    she    agreed    to    waive    her      right   to    appeal   the    sentence

except    for     any     preserved      challenge        she    may     have   to    the

determination of her Sentencing Guidelines sentence.

               A defendant may, in a valid plea agreement, waive the

right to appeal under 18 U.S.C. § 3742 (2006).                       United States v.

Manigan, 592 F.3d 621, 627 (4th Cir. 2010); United States v.

Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).                        This court reviews

the validity of an appellate waiver de novo, and will enforce

the waiver if it is valid and the issue appealed is within the

scope thereof.          United States v. Blick, 408 F.3d 162, 168 (4th

Cir.    2005).     Pankey       does    not       challenge    the   validity    of   the



                                              3
appeal    waiver.        She    argues     that    her     appellate        issue   is   not

within the scope of the agreement.

             We conclude that the question of whether the district

court    abused    its    discretion       by     ordering      the   sentence      to   run

consecutively to the sentence imposed based on the revocation

of supervised release is within the scope of the appeal waiver

and   not    within      the    exceptions        to    the    waiver.        See    United

States v. Calderon-Pacheco, 564 F.3d 55, 59 (1st Cir. 2009) (a

challenge to consecutive sentences “is a garden-variety claim”

that is within the scope of an appeal waiver);                        United States v.

Trobee,     551   F.3d    835,       838-39   (8th      Cir.   2009).        Accordingly,

based on the appeal waiver, which we will enforce, we dismiss

Appeal No. 10-4854.

             Pankey’s appeal waiver had no effect on the court’s

judgment      revoking         her    supervised         release      and    ordering     a

consecutive fifteen month sentence.                      This court will affirm a

sentence imposed after revocation of supervised release if it is

within      the   prescribed         statutory         range   and    is     not    plainly

unreasonable.         United States v. Crudup, 461 F.3d 433, 437-39

(4th Cir. 2006).          In making this determination, the court first

considers whether the sentence is unreasonable.                              Id. at 438.

“This initial inquiry takes a more deferential appellate posture

concerning issues of fact and the exercise of discretion than

reasonableness        review         for   guidelines          sentences.”           United

                                              4
States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007) (internal

quotation marks omitted).

            The       district        court’s         discretion       is     not   unlimited,

however.     United States v. Thompson, 595 F.3d 544, 547 (4th Cir.

2010).      For    instance,          the     district        court    commits      procedural

error by failing to adequately explain the chosen sentence or by

not providing an individualized assessment based on the facts.

Gall v. United States, 552 U.S. 38, 51 (2007).                                 Although “[a]

court    need     not      be   as    detailed         or     specific      when    imposing   a

revocation       sentence        as    it     must       be     when     imposing     a     post-

conviction sentence, . . . it still must provide a statement of

reasons for the sentence imposed.”                          Thompson, 595 F.3d at 547

(internal quotation marks omitted).                           The judge also must “set

forth    enough       to    satisfy         the       appellate       court    that    he    has

considered the parties’ arguments and has a reasoned basis for

exercising      his     own     legal       decisionmaking         authority.”            United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009) (internal

quotation marks omitted).

            We      conclude           that       the       district        court     provided

sufficient reasons for the consecutive sentences and adequately

addressed        Pankey’s            arguments          for      concurrent         sentences.

Accordingly, we affirm Appeal No. 10-4855.

            We dismiss Appeal No. 10-4854 and affirm Appeal No.

10-4855.     We dispense with oral argument because the facts and

                                                  5
legal    contentions   are   adequately   presented      in   the    materials

before   the   court   and   argument   would   not    aid    the   decisional

process.

                                                      No. 10-4854 DISMISSED
                                                       No. 10-4855 AFFIRMED




                                    6